Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 1 of 6. PageID #: 3523




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,                    )   CASE NO. 1:19 CV 145
                                                  )
                Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                  )
        vs.                                       )   MAGISTRATE JUDGE
                                                  )   THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC,                   )
 et al.,                                          )   MINUTES OF PROCEEDINGS
                                                  )   and
                Defendants.                       )   ORDER
                                                  )

        Proceedings: On March 11, 2019, the Court conducted a hearing to show cause why the

 Order Appointing Receiver entered on January 18, 2019, Doc. 8, should not be vacated. Doc.

 111. The Court’s hearing was conducted, in part, to resolve the motion to vacate the

 Receivership filed by Interested Party, 3601 Sunflower, LLC. Doc. 54. Several parties joined

 the motion or filed briefs in support and against:

        1.      The Buncher Company filed a limited response to the motion to vacate. Doc. 90.
        2.      The Receiver filed an opposition to the motion to vacate. Doc. 94.
        3.      Douglas Emmett 2010, LLC, joined the motion to vacate. Doc. 96.
        4.      Tech Park 6, LLC, filed a motion to join the motion to vacate. Doc. 97.
        5.      Student Intervenors’ filed a response in support of the motion to vacate. Doc. 98.
        6.      Hemingway at Richmond, LLC, filed a response in support of the motion to
                vacate. Doc. 99.
        7.      Fluorine, LLC, filed a motion for leave to join the motion to vacate. Doc. 106.
        8.      3601 Sunflower LLC filed a reply in support of the motion to vacate. Doc. 135.
        9.      The United States filed a statement of interest concerning the order to show cause.
                Doc. 136.

        The Court learned that many of the schools in the Receivership have already closed.

 Four schools remain open:
Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 2 of 6. PageID #: 3524



        1.       The Western State College of Law at Argosy University;
        2.       The Art Institute of Las Vegas, LLC;
        3.       South University of Michigan, LLC, Novi;
        4.       South University of Ohio, LLC.

        The Receiver represented that he was in negotiations with a group called Save the Arts to

 purchase the Art Institute of Las Vegas, LLC. One of the obstacles to this transaction is that the

 landlord, Intervenor Tech Park 6, LLC, does not want to rent its building to the new purchaser.

 The attorney for Tech Park 6, LLC, stated that the purchaser is a new entity with no financial

 history. It is unable to make a deposit or provide a guaranty of the lease. The Court ordered

 that The Art Institute of Las Vegas, LLC, has 15 days to close or relocate and must pay the

 rent of $3,500.00 per day effective March 11, 2019 to Tech Park 6, LLC, for as long as it

 stays open.

        Intervenor Dream Center South University, LLC (a non-receivership entity) is paying for

 the teach out periods at the two South University schools in Receivership (South University of

 Ohio and South University of Michigan at Novi) that remain open. However, it is not paying

 rent to the landlords. The Court ordered that the South University entities in Receivership

 would not be permitted to stay in any leased premises without paying rent. As of March

 11, 2019, the Receivership entities must either pay rent or surrender the properties. The

 Court indicated that it would not require the landlords to give the Receiver 30 days to

 vacate. However, the personal property at the schools including the students’ records must

 be preserved.

        Intervenor Flagler Master Fund SPC, one of the secured creditors, has agreed to extend

 credit sufficient to permit the Receiver to pay for two more payroll cycles for the Western State

 College of Law at Argosy University. This period will permit third year law students to

                                                 -2-
Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 3 of 6. PageID #: 3525



 complete enough credits so that they may graduate and take the bar exam, and for the rest of the

 students to complete the semester. The first payroll period ends this Friday, March 15, 2019.

 Intervening party, Marina Awed, stated that she would not have enough credits to graduate. The

 Court stated that the Dean of the law school would need to make this work for her and all third-

 year students. The law school will remain open through the two payroll periods. The Court

 directed the Receiver to pay the landlord for the four weeks that the law school would

 remain open. A representative of Studio Enterprise Manager, LLC, (“Studio”), John Altorelli,

 asserted Studio’s interest in purchasing the law school and keeping it open longer than the

 aforesaid four-week period. Should this option be pursued, the parties must notify the Court no

 later than 12 noon on Monday, March 18, 2019, and the Receiver must continue to pay the

 landlord until the purchase is completed.

        Studio representative John Altorelli also urged the Court to maintain the Receivership

 because it is currently managing an IT platform at a data center in Pittsburgh owned by DCEH

 Education Holdings, LLC (“DCEH”). Mr. Altorelli asserted that the data center is needed to

 permit the continued operation of the Art Institute and South University campuses that are not in

 Receivership. He and Receiver Dottore represented that approximately 10,000 South University

 students and 5,000 Art Institute students rely on this IT platform for their education. Studio and

 Dream Center South University, LLC (“South University”) are in the process of developing their

 own IT platforms. However, these parties represented that it will take them four to six months to

 finalize the development of such systems and to unlink from the DCEH IT platform. The DCEH

 center in Pittsburgh currently employs over 100 people, 55 of whom are engaged in the operation

 of the IT platform. As part of the settlement agreement pending Court approval, Studio has the


                                                 -3-
Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 4 of 6. PageID #: 3526



 option to purchase the IT platform under certain circumstances. However, Studio prefers that the

 Receiver continue to manage the IT platform in Pittsburgh. The Court ordered that the

 Receivership would remain in place for no more than six months until the IT platform

 issue could be resolved to ensure that the students using the IT platform would be able to

 continue their educations.

          Pursuant to the suggestion of both Studio Enterprise and the Receiver, the Court

 hereby ORDERS Studio and the Receiver to submit to the Court, no later than March 26,

 2019, a detailed plan for the extrication of ongoing South University and the Art Institute

 entities from the DCEH Holdings, LLC IT platform within six months from the date of this

 Order.

          The Court stated that the Receiver did not need to receive Court approval to enter into

 articulation agreements with schools willing to accept transfer students from the closed

 universities. The emergency motions filed by the Receiver to enter into articulation

 agreements, Docs. 116 and 137, are, therefore, DENIED AS MOOT.

          The Court questioned Michael Frola, a representative of the Department of Education

 (“DOE”), which agreed to make him available to participate in the hearing at the Court’s request.

 Mr. Frola explained the process used by schools in heightened cash management one and two

 statuses for obtaining Title IV funding and how stipends were to be issued to the students.

          David Linscott, the Chief Financial Officer for the Receiver’s company, stated that after

 the Receivership was created, he determined that the Receivership entities owed approximately

 $16 million in student stipends that had not been paid in the pre-receivership period between




                                                  -4-
Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 5 of 6. PageID #: 3527



 November 2018 and the beginning of January 2019. DCEH had represented to the DOE that the

 stipends had been paid, and on that basis the DOE reimbursed DCEH.

        Randall Barton, the former Chairman of the Board of DCEH, stated that he was unaware

 that the student stipends were not being paid. Alison Edgerton, the Assistant Vice President of

 Student Accounts for DCEH, also stated that she was unaware that the student stipend money

 had not been paid, after representations were made that the stipends had been paid. Edgerton

 stated that she worked at DCEH for fourteen and a half years. She stated that she became the

 Assistant VP of Student Accounts in October 2018 and was terminated on March 1, 2019. She

 stated, however, that she has been brought back to work for DCEH in some capacity. Her fiscal

 operations (“draw”) team is still in place at DCEH. Three of the employees for the student

 stipends team are also still employed by DCEH. The Court directed the Receiver to question

 these employees to determine at whose direction the misleading self-certifications were

 submitted to DOE and how DCEH’s records were manipulated to attempt to substantiate

 the draw-down of Title IV funding.

        The stay is lifted as to all real properties. Landlords are permitted to take

 possession of their properties. Student records must be preserved. Personal property

 and/or assets on the property must be preserved for the Receiver.

        Ric Selby, an attorney for the Settlement Administrator, Thomas Perrelli, explained that

 DCEH has an obligation pursuant to a consent judgment to correct accreditation issues for

 schools. The Court declined to address this issue at this time. Most of the schools in the

 Receivership are now closed. Attorney Selby stated that the Receiver is now providing the

 proper communications to students of the closed schools.


                                                -5-
Case: 1:19-cv-00145-DAP Doc #: 162 Filed: 03/13/19 6 of 6. PageID #: 3528



        The following individuals attended the hearing in person: Mary Whitmer, attorney for

 the Receiver; Mark Dottore, the Receiver; David Linscott, Chief Financial Officer for Dottore

 Companies; James W. Ehrman, attorney for the Receiver; Eric Rothschild, attorney for the

 student intervenors; Marina Awed, pro se law student intervenor; Canon Thomas, pro se student

 from Western State College of Law; Ric Selby and Grant Keating, attorneys for Intervenor Tom

 Perrelli; Carey Schreiber, representative for U.S. Bank, N.A.; Audrey Bentz and Cliff Libby,

 representatives for Digital Media Solutions; James Newton, Michael Lay and Jeff Lipps,

 representatives for Flagler Master Fund; M. Colette Gibbons, attorney for Studio Enterprise

 Manager; John Altorelli, representative for Studio Enterprise Manager; Jeffrey Toole, attorney

 for HGF, L.P.; Ingrid Bohme and Helen Ward, attorneys for Dream Center South University,

 LLC; Jared Roach, attorney for the Buncher Company; Peter Turner, attorney for Douglas

 Emmett 2010, LLC; Bill Stavole, attorney for 3601 Sunflower, LLC; Kirk Roessler, attorney for

 Hemingway at Richmond, LLC; Rob Glickman and Charles Nemer, attorneys for DCEH,

 Randall Barton, former chairman for DCEH; Deana Echols, a former employee of DCEH;

 Alison Edgerton, DCEH’s Assistant Vice President of Student Accounts; and John Beck,

 representative for the South Family Trust. Jonathan Jacobson, an attorney for the Department of

 Justice, Michael Frola, DOE representative, and Joshua Morse, attorney for Intervenor Tech

 Park 6 appeared by phone.

        IT IS SO ORDERED.
                                              /s/ Dan A. Polster March 13, 2019
                                             Dan Aaron Polster
                                             United States District Judge

                                              /s/ Thomas M. Parker March 13, 2019
                                             Thomas M. Parker
                                             United States Magistrate Judge
 Time: 4 Hours


                                               -6-
